Holt, J.,
dissenting:
The necessity for rules of practice and procedure in the orderly administration of justice has become universally recognized. Without them courts cannot satisfactorily function.
“It is well established that courts have the inherent power to prescribe such rules of practice and rules to regulate their proceedings and facilitate the administration of justice as they may deem necessary. This power, though expressly recognized by the statutes of some States, is inherent, and exists independently of statute.” 7 R. C. L„ p. 1023; 7 C. J. 901.
In Virginia this power is expressly conferred by statute, Code, section 5960, which as we have seen, but confirms our inherent power.
In conformity with this power, both inherent and statutory, we have said: “* * * Before any petition for appeal or writ of error is presented to a judge in vacation, or to the court in term, or filed with a clerk of the court, a copy thereof shall be first mailed or delivered to the opposing counsel in the trial court,, and the petition shall aver the date of such mailing or delivery. * * *” Rules of Court, Rule II.
Before any petition for appeal can be presented or filed a copy thereof shall be first mailed or delivered to the opposing counsel in the trial court.
This provision is too plain for construction. It is mandatory and cannot be misunderstood even if one wished to misunderstand it. The power of the court to make a rule of this nature mandatory cannot be successfully chai*1119leriged, and in making it mandatory the possibilities of language have been exhausted.
Of course, the court might have provided that “for good cause shown” these requirements might he waived just as we have provided for a possible waiver in Rule XXII, where it is said: “In civil and criminal cases, all objections to writs of every kind, pleadings, instructions, notices, the admissibility of evidence, or other matters requiring a ruling or judgment of the trial court, shall state with reasonable certainty the ground of such objection, and, unless it appears from the record to have been so stated, such objection will not be considered by this court except for good cause shown, or to enable this court to attain the ends of justice.” (Italics supplied.)
In the case in judgment this saving clause for reasons deemed sufficient by this court has been deliberately omitted and should not now be written into it by construction.
The effect of the court’s decision is to invite every litigant to challenge every mandatory requirement which we have seen proper to prescribe, and so “with some reverence for the law which we ourselves have made” I am constrained to dissent.
Campbell, C. J., and Gregory, J., concur in this dissent.